Citation Nr: 1736763	
Decision Date: 09/01/17    Archive Date: 09/19/17

DOCKET NO.  12 - 23 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to an increased rating for mycosis fungoides (previously coded as tinea versicolor and skin rash) (hereinafter "a skin disability").

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for a liver condition.

5.  Entitlement to a total disability rating due to individual unemployability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Marine Corps from June 1990 to June 1994.

This claim comes before the Board of Veterans' Appeals (Board) on appeal of an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In February 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ). A transcript of the hearing is of record.

The issue of total disability based on individual unemployability (TDIU) has been raised by the record in the Veteran's August 30, 2012 substantive appeal (VA Form 9) which requested review of his TDIU request denied August 9, 2011.  This issue was originally denied because the Veteran was employed and could not show that his condition interfered with his ability to find and hold gainful employment.  The Veteran testified at his February 2017 hearing that he had lost his job as a result of treatment for his claimed skin condition.  This issue is inextricably intertwined with the Veteran's claim for an increased rating for his skin disability. 

In this decision, the Board is granting service connection for tinnitus.  The issues of increased rating for a skin disability, service connection for bilateral hearing loss, service connection for a liver condition and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

Resolving all doubt in the Veteran's favor, tinnitus incepted during active duty service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if it is shown the Veteran developed a disability resulting from an injury sustained or disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 3.306.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Tinnitus is defined as "a noise in the ears, such as ringing, buzzing, roaring, or clicking. It is usually subjective in type."  Dorland's Illustrated Medical Dictionary, 1956 (31st ed. 2007).  Because tinnitus is "subjective," its existence is generally determined by whether the veteran claims to experience it.  For VA purposes, tinnitus has been specifically found to be a disorder with symptoms that can be identified through lay observation alone.  Charles v. Principi, 16 Vet. App. 370 (2002). 

The Veteran alleges that tinnitus is a result of noise exposure during service, specifically that he worked on flight decks and in other noisy environments, and also that he was exposed to the noise from frequent explosions while in a field artillery unit.  The record confirms he was stationed for a time in Somalia and the Persian Gulf, and his DD-214 shows his occupational specialty was landing support specialist.  Therefore, these statements are probative.  The Veteran asserts that he has experienced persistent symptoms of tinnitus since service.  As tinnitus is generally diagnosed based on a patient's subjective claims, he is competent to attest to having these symptoms since that time.

His March 1994 discharge examination does not document a complaint of tinnitus, and his ears were clinically evaluated as normal.  However, scarring of the right tympanic membrane was noted at that time.  STRs do not document any complaints or treatment for tinnitus.  A January 2010 VA examiner opined that the Veteran's tinnitus was less likely to be related to service because, though onset coincided with active duty, his description of recurrent tinnitus did not routinely fit the medical description of tinnitus.  This observation does not negate the fact that the Veteran has tinnitus; it simply illustrates that his description of symptoms is not presented in the expected manner.

Accordingly, as the evidence is in relative equipoise, with a negative medical nexus opinion but with competent and credible lay statements showing persistent symptoms since service, this claim is granted.


ORDER

Service connection for tinnitus is granted.

REMAND

Further development is required in regard to the Veteran's claims for service connection for hearing loss, a skin disability, and a liver condition.

The Veteran asserts that he developed bilateral hearing loss secondary to in-service noise exposure.  Such exposures allegedly occurred when loading and unloading supplies as part of a HALO support team and during rail, shore, and field operations due to his MOS.  He reports hearing loss that has worsened since service.  A VA examiner provided an unfavorable opinion in this case, finding the hearing loss less likely due to the in-service noise exposure on the bases that such loss was not shown on separation from service.  Since then, however, Dr. S. Kujawa has published the results of studies indicating the possibility of delayed onset hearing loss.  Another opinion considering these new studies is thus needed.

The Veteran also reported that on separation, he repeated bloodwork multiple times due to a faulty assumption that he had failed to fast which caused abnormal liver function tests.  He was told to consult with the VA where he was shown to have elevated liver enzymes indicative of fatty liver.  Medical records show chronically abnormal liver function tests.  

Medical records indicate that the Veteran has suffered from mycosis fungoides, a cutaneous t-cell lymphoma, since 1991.  The Veteran testified that symptoms related to his disability - itching and rashes, have increased in duration and are not alleviated by systemic or topical medication, shampoo, creams, or ointments.  He asserts that the continuity of treatment and the extent of his condition warrant a higher rating.  As the Veteran claims that his condition has worsened and his last examination was in November 2011, a new VA examination is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with the documents necessary to support his renewed request for TDIU.

2.  Ask the Veteran to identify all treatment he has received for his skin disability and make arrangements to obtain all records not already associated with the claims file.

3.  After receipt of records, schedule the Veteran for an appropriate examination for a report on the current severity of the Veteran's skin disability.

The medical examiner is asked to note the extent to which the Veteran's skin disability scars/causes hyperpigmentation of his skin and to opine as to whether his disability interferes with his ability to find and hold gainful employment.

4.  Schedule the Veteran for an appropriate VA examination to address the cause of the Veteran's chronically abnormal liver function tests.

The medical examiner is asked to identify any current liver conditions, to include fatty liver.  The Veteran reported that on separation, he repeated bloodwork multiple times due to a faulty assumption that he had failed to fast which caused abnormal liver function tests.  He was told to consult with the VA where he was shown to have elevated liver enzymes indicative of fatty liver.  Medical records show chronically abnormal liver function tests.  

The VA examiner should state whether it is at least as likely as not (50 percent or greater degree of probability) that the claimed liver condition began in service or is otherwise related to service or any in-service event, to include service in the Persian Gulf.

5.  Schedule the Veteran for an appropriate VA examination to address the cause(s) of the Veteran's bilateral hearing loss.  The examiner is asked to:

a.  Review the electronic records, particularly the Veteran's service treatment records, all results of audiometric testing, the January 2010 VA examiner's unfavorable opinion, and Dr. Kujawa's research, described in the following documents: 

i.  "Acceleration of Age-Related Hearing Loss by Early Noise Exposure: Evidence of a Misspent Youth," by S. Kujawa, M.D., and M. C. Liberman (2006).  J Neurosci. 2006 Feb. 15; 26(7): 2115-2123. 

ii.  Kujawa SG, Liberman MC (2009)  Adding insult to injury: cochlear nerve degeneration after 'temporary' noise-induced hearing loss.  J Neurosci. 2009 Nov 11; 29(45):14077-85. 

iii.  Lin HW, Furman AC, Kujawa SG and Liberman MC (2011)  Primary neural degeneration in the guinea pig cochlea after reversible noise-induced threshold shift.  JARO 12:605-616.

iv.  Furman AC, Kujawa SG, Liberman MC (2013)  Noise-induced cochlear neuropathy is selective for fibers with low spontaneous rates.  J. Neurophysiol. 110, 577-586.

b.  Offer an opinion as to whether the Veteran's bilateral hearing loss is at least as likely as not (50 percent or greater probability) related to his in-service noise exposure with rationale referencing the record. 

All necessary testing should be completed for each examination, and a complete rationale for all opinions and conclusions should be provided.

6.  After all development has been completed, readjudicate the pending issues, including a request for TDIU.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


